Grant, J.
(after stating the facts). The learned circuit judge found that the deceased was in the full possession of his faculties when these papers were executed and that no undue influence was exercised by any of his children to induce the execution. Counsel for the complainant do not in their brief contend that the deceased was either incompetent or that there was any undue influence. Their argument is that there was a fraudulent intent on the part of Mr. Trabbic, before his marriage to complainant, and from then until the time of his death, to defraud complainant of her legal rights in his estate. They argue that the deeds executed to his sons before the marriage were fraudulent, and that this creates a strong presumption that this mortgage transaction was also fraudulent. We cannot agree with counsel that the record shows that these deeds were executed by Mr. Trabbic for the purpose of defrauding his intended wife, or that any of his gifts afterwards to his children were made with like intent. It was commendable in him to desire out of his estate, large for a farmer, to provide for his children, several of *390whom were then minors. It does not appear that she made any objection to this, or to any other transaction, until after his death. He retained ample means to take care of himself and her. They lived together for 20 years, during which time she received the benefit of the life-estate retained in the lands conveyed. The judge found,, and we think correctly, that the will was drawn as directed, by Mr. Trabbic, that complainant assented to it, and that the codicil simply expressed what was the intention and understanding of the parties at the time of the execution of the will.
The wife’s assent to the disposal of his unexempt personalty in his lifetime was not essential. Miller v. Stepper, 32 Mich. 194. Complainant had no vested interest during her husband’s lifetime in his personal property except in that which was exempt. She had only a vested interest in what remained at his death. Such transfer or gift is not void as to the widow under 3 Comp. Laws, §§ 9300, 9301, unless done with fraudulent intent to prevent its passing into his estate after his death. The discharge of this mortgage and the execution of another at his request was not testamentary in character. It disposed of the absolute title to the mortgage to his son, the defendant, whom he was willing to trust to carry out his wishes in dividing it among certain of his children. He might have assigned the mortgage direct to him and the same result would have followed. He might have converted it into money, giving that to the defendant, either absolutely or in trust for others. The deceased had made provision for his wife which he believed to be satisfactory to her. The gift was no more a fraud upon her than it was upon the four children who were to have no interest in it. We think the transaction constituted a complete gift inter vivos and is valid. Holmes v. McDonald, 119 Mich. 563; Hagerman v. Wigent, 108 Mich. 192.
Decree affirmed, with costs.
Moose, C. J., and McAlvat, Blais, and Hookes, JJ., concurred.